DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The claims of 19 September 2022 have been entered.
	Applicants’ election of 17 November 2022 is entered
	Claims 3-10, 13-15, 29, and 31-34 have been canceled. Claims 1, 2, 11, 12, 16-28, 30, 35, and 36 are pending. Claims 25-28 and 30 are withdrawn. Claims 1, 2, 11, 12, 16-24, 35, and 36 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 11, 12, 16-24, 35, and 36) in the reply filed on 17 November 2022 is acknowledged.
Claims 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 November 2022.
The Examiner confirms the Applicants’ statement that claim 30 is part of Group II as it depends from claim 25.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 11, 12, and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a natural phenomenon without significantly more. The claim(s) recite(s) a peptide of SEQ ID Nos: 1-13 or a composition comprising the peptide. 
Concerning the relevant factors for the eligibility analysis, when considering the claims as a whole they are directed to a composition of matter (Step 1: Yes). The Examiner finds no clear indication that analysis can be streamlined based upon the claims as filed, such that upon viewing of the claims as a whole eligibility is self-evident. As discussed below, the specification makes clear that each of the peptides was derived from cell-free supernatant, i.e. the peptides are present whether or not any intervention occurs upon fermentation of the base Lactobacillus acidophilus (La-5) strains. For instance, the specification makes clear that La-5 cell-free supernatants were collected and subjected to size exclusion chromatography on a Sephadex G75 column (see e.g. Examples 1 and 2). The peptides MALPPK, CVLPPK, HLLPHP, LKPTPEGD, YPVEPF, and VPPGGP were merely identified by de novo sequencing from column fractions, i.e. they were present regardless of any human intervention to identify the sequences (see e.g. Tables 2.3, 2.4). Finally, the specification itself states that the peptides were found in cell-free supernatant, i.e. they are already naturally occurring (see e.g. Summary on p.30). These items all point to the products being naturally occurring peptides within La-5.
As discussed above, the specification makes clear that the peptides are merely identified from La-5 cell-free supernatant, i.e. La-5 produces the naturally and the Inventors have only identified their presence. Accordingly, the claims are drawn to a natural phenomenon in the form of a product of nature for Step 2A of the eligibility analysis. 
This judicial exception is not integrated into a practical application because the claims are merely directed to a peptide or a composition with nothing more. In the case of a peptide, there are no further practical applications or other claim elements that distinguish from the naturally occurring counterparts. In the case of a composition, a reasonable interpretation would include a water-based peptide solution, and in this case water is also naturally occurring in the context of a cell or a cell-free supernatant. The composition language is merely linking the claimed elements to a particular technological environment or field of use. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the further claim limitations as in claims 11, 12, and 16-24 are merely changes in physical form that do not materially distinguish the peptide from its natural counterpart, or in the case of the culture fractions are merely changes to the originating source form that again does not materially distinguish the peptide from the natural counterparts. The source of the peptide-containing supernatant or form it takes do not materially impact the underlying peptide structure to provide any sort of markedly different characteristic as compared to the natural counterparts. For the compositions, again as argued above a water-based composition is within the scope of that claimed. Inclusion of live probiotic bacteria are similarly natural products, and combination of different naturally occurring products into a single composition is not enough to amount to significantly more than the judicial exception. Accordingly, the claims do not recite additional elements that integrate the judicial exception into a practical application (Step 2B: No), but only provide a general linkage to the technological environment or field of use.
Accordingly, the claims are found to be ineligible as directed to products of nature. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (WO 2016/172722 A1, published 27 October 2016, hereafter referred to as ‘722).
The ‘722 application discloses a peptide of SEQ ID NO: 558740, with the sequence ANHLLPLPL. This comprises SEQ ID NO: 10 and is less than 20 amino acids in length as allowed in element f) of claim 1. Therefore, ‘722 anticipates claim 1.

2. Claims 1, 2, 16, 20, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohmura et al. (Agricultural and Biological Chemistry 53:2107-2114, published 1989, hereafter referred to as Kohmura).
Kohmura discloses a peptide LPLP (see e.g. Table I No.37). This matches SEQ ID NO: 9, anticipating claims 1 and 2.
With respect to claim 16, the peptides of Kohmura are combined in a liquid formulation, which is reasonably ingestible (see e.g. p.2110 Col.1 3rd paragraph).
With respect to claims 20 and 21, the above is reasonably a composition, and could be considered a medicament. 
With respect to claim 24, the peptide of Kohmura is purified. 

3. Claims 1, 20, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collin and Perrod (USP 5,846,732 A, published 8 December 1998, hereafter referred to as ‘732).
The ‘732 patent claims a peptide SEQ ID NO: 7 of sequence MAIPPK (see e.g. claim 1). This reads upon SEQ ID NO: 5, where X1 is Met, X2 is Ala, and the third residue is Ile, anticipating claim 1.
With respect to claims 20 and 21, the ‘732 patent claims compositions and medical uses of those compositions (see e.g. claim 2).
With respect to claim 24, the claim to the peptide itself in ‘732 implies it is purified. 

4. Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinsmaa and Yoshikawa (Peptides 20:957-962, published 1999, hereafter referred to as Jinsmaa).
Jinsmaa discloses the purification of opioid peptides from digestion of bovine β-casein (see e.g. Table 1). In particular Jinsmaa discloses the peptide YPVEPF, which is identical to SEQ ID NO: 11 as claimed. This anticipates claims 1 and 2. 

5. Claims 1, 2, 11, 12, 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths et al. (WO 2009/155711 A1, published 30 December 2009, hereafter referred to as ‘711).
The ‘711 application claims a composition containing molecules from probiotic bacteria (see e.g. claim 1). The ‘711 application further claims that the molecule is from L. acidophilus and comprises YPVEPF (see e.g. claims 12 and 13). This matches SEQ ID NO: 11, anticipating claim 1. 
As the sequence is only disclosed as YPVEPF, i.e. no other residues are suggested, the sequence also anticipates claim 2.
With respect to claims 11 and 12, as set forth above the ‘711 application claims derivation from L. acidophilus.
With respect to claim 16, the ‘711 application claims inclusion of a sugar source (see e.g. claim 15).
With respect to claim 17, the ‘711 application discloses concentration from a cell-free supernatant or fraction thereof (see e.g. p.8 
With respect to claim 18, the ‘711 application claims a lyophilized culture fraction.
With respect to claim 19, the ‘711 application discloses lyophilized cell-free supernatants (see e.g. p.20).
With respect to claims 20 and 21, the ‘711 application claims food products (see e.g. claims 23-24).
With respect to claims 22-24, the ‘711 application claims inclusion of live probiotic bacteria (see e.g. claims 30-33). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (WO 2009/155711 A1, published 30 December 2009) as applied to claim 1 above, and further in view of Sarheed et al. (Wound Healing: Antimicrobial Dressings for Improving Wound Healing, published 12 October 2016, hereafter referred to as Sarheed).
	The relevance of the ‘711 application is set forth above. Further of note, the ‘711 application claims treatment of infections from E. coli and/or Salmonella (see e.g. claim 25). 
	The Sarheed art teaches a variety of wound dressings that include various antibiotics (see e.g. Section 3.2. and Table 1). All of the Sarheed dressings can reasonably be considered inert objects. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the peptides for treatment of E. coli and/or Salmonella infections of ‘711 in place of the antibiotics found in wound dressings of Sarheed. The rationale comes from substitution of one antibiotic for another antibiotic for treatment of infections. There would have been a reasonable expectation of success because ‘711 already claims usage for treatment of infection, and one of ordinary skill in the art would expect the peptides to still function as part of a wound dressing. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 17-21, 24, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30 and 32-36 of copending Application No. 16/494,429 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘429 application claims overlapping objects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The ‘429 application claims an inert object including a stent, catheter, or wound dressing comprising a peptide produced by probiotic bacteria (see e.g. claim 30). The ‘429 application further claims that the peptide includes the sequence YPVEPF, which is identical to SEQ ID NO: 11, therefore anticipating claim 1.
With respect to claim 2, as the sequence is only claimed as YPVEPF, i.e. no other residues are suggested, the sequence also anticipates claim 2
	With respect to claim 11, the ‘429 application claims that the bacteria includes Lactobacillus, Lactococcus, Streptococcus, Bifidobacterium, Pediococcus, and combinations thereof (see e.g. claim 32).
	With respect to claims 17-19, the ‘429 application claims overlapping sources of the peptide from cell-free supernatant and culture fractions (see e.g. claims 33-35).
	With respect to claims 20 and 21, the ‘429 application claims stents, catheters, or wound dressings, which are reasonably a form of composition being health products. 
	With respect to claims 35 and 36, as set forth above the ‘429 application claims the same objects including release. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658